

116 S2898 RS: Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2019
U.S. Senate
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 526116th CONGRESS2d SessionS. 2898[Report No. 116–263]IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Inhofe (for himself, Mr. Moran, Mrs. Murray, Mr. Wyden, Mr. Risch, Mr. Wicker, Mr. Crapo, Mr. Merkley, Mr. Grassley, Mr. Brown, Mr. Cramer, Mr. Cornyn, Ms. Baldwin, Mr. Sullivan, Ms. Sinema, Mr. Lankford, Mrs. Hyde-Smith, Mr. Udall, Mr. Tester, Mr. Daines, Mr. Cassidy, Mr. Schumer, Mr. Boozman, Mrs. Capito, Mrs. Fischer, Mr. Peters, Ms. Hassan, Ms. McSally, Mr. Hoeven, Ms. Smith, Mr. Gardner, Mrs. Shaheen, Mr. Bennet, Ms. Hirono, Mrs. Gillibrand, Mr. Schatz, Mr. Casey, Mr. Burr, Ms. Rosen, Mr. Blumenthal, Mr. Alexander, Mrs. Blackburn, Ms. Ernst, Ms. Duckworth, Mr. Van Hollen, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 8, 2020Reported by Mr. Wicker, without amendmentA BILLTo amend title 5, United States Code, to provide for a full annuity supplement for certain air traffic controllers.1.Short titleThis Act may be cited as the Continuity for Operators with Necessary Training Required for ATC Contract Towers Act of 2019 or the CONTRACT Act of 2019.2.Annuity supplementSection 8421a(c) of title 5, United States Code, is amended—(1)by striking as an air traffic and inserting the following: “as an—(1)air traffic; (2)in paragraph (1), as so designated, by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(2)air traffic controller pursuant to a contract made with the Secretary of Transportation under section 47124 of title 49..September 8, 2020Reported without amendment